DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: “The method of claim 1” should be --The method of claim 15--.  Also Claim 20; “The method of claim 7” should be corrected with proper claim number, because claim 7 is a system claim, not a method claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 19; line 2 recites the feature “the bridge leg portion”. This limitation lacks proper antecedent basis. Also it is unclear how the space is defined between the bridge base portion and the bridge leg portion and another semiconductor device previously placed on the target substrate, since it is uncertain as to which bridge leg portion applicant is referring to because there are two bridge leg portions (302a and 302b) as disclosed and shown in Fig. 3.  Accordingly the claim language is vague and the boundaries of the claim are not reasonably clear.
Claim 12 recites the limitation " the semiconductor devices" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. Note, device is singular in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang, US 11,004,721, in view of Credelle, US 2004/0252251.
Regarding claims 1 and 15, Hsiang discloses; a system and method for attaching a semiconductor device to a tip of a pick-up tool (PUT), comprising: 			a target substrate (Col. 1; Ln. 13-15, 45-46; micro LEDs transferred to be disposed on circuit board); and 										a pick-up tool (PUT) (Fig. 1, 13A; 101,102), including: 							a first leg portion (Fig. 1,13A; 10 and Col. 3; Ln. 13-14; first side arm 10) and a second leg portion (Fig. 1, 13A; 20 and Col. 1; Ln. 14; second side arm 20); 			a bridge base portion (Fig. 1, 13A; 30 and Col. 1; Ln. 14; base arm 30) between the first leg portion and the second leg portion; and 							a tip (attached below Fig. 13E) on the bridge base portion, the tip configured to attach (attached below Fig. 13E) with a semiconductor device (Fig. 13A; 5 and Col. 5; Ln. 8; micro device 5) and place the semiconductor device on the target substrate (Col. 1; Ln. 13-15, 45-46; micro LEDs transferred to be disposed on circuit board). 											Hsiang substantially discloses the invention of micro device transfer head but is silent about the method step of the first and second leg portions contacting the target substrate when the semiconductor device is placed on the target substrate. However Credelle teaches about the method step of the first and second leg portions contacting (Fig. 11 and [0076]; post 1106 contacting the substrate 1102, when the block 206 is placed on the substrate 1102) the target substrate when the semiconductor device is placed on the target substrate.										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang by providing the method step of the first and second leg portions contacting the target substrate when the semiconductor device is placed on the target substrate, as taught by Credelle, to determine how deep the functional blocks are to be pressed into the UV curable adhesive layer on the substrate [0076]. 

    PNG
    media_image1.png
    371
    769
    media_image1.png
    Greyscale


Regarding claims 2 and 16, Hsiang substantially discloses the invention of micro device transfer head but is silent about the method step of the bridge base portion and the tip apply a force on the semiconductor device toward the target substrate; and the bridge base portion is compressed when the force is applied on the semiconductor device. However Credelle teaches about transfer tool 224 press the functional blocks 206 into the heated and softened substrate 1002 (Fig. 10 and [0069]).				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang by providing the method step of the bridge base portion and the tip apply a force on the semiconductor device toward the target substrate; and the bridge base portion is compressed when the force is applied on the semiconductor device, as taught by Credelle, for transferring particles such as blocks to form electronic assemblies [0003].
Regarding claim 11, Hsiang substantially discloses the invention of micro device transfer head but is silent about at least one of the first and second bridge leg portions include a displacement feature that deforms to indicate an amount of pressure applied by the PUT. However Credelle teaches about at least one of the first and second bridge leg portions include a displacement feature (Fig. 11; 1104 and [0076]; the tags 1004 are useful to determine how deep the functional blocks 206 are to be pressed into the UV curable adhesive layer 1101 on the substrate 1102) that deforms to indicate an amount of pressure applied by the PUT.									It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang by providing at least one of the first and second bridge leg portions include a displacement feature that deforms to indicate an amount of pressure applied by the PUT, as taught by Credelle, since the stopping posts of the transfer tool contact and register the tags. When this contact occurs, the transfer tool will stop pressing the nozzles and the blocks further into the UV curable adhesive layer on the substrate [0076].
Regarding claim 12, Hsiang substantially discloses the invention of micro device transfer head but is silent about a target stage that holds the target substrate, the target stage configured to apply heat to the target substrate when the first and second leg portions contact the target substrate to bond contacts of the semiconductor devices with contacts of the target substrate. However Credelle teaches about a target stage that holds the target substrate, the target stage configured to apply heat (Fig. 10; HEAT and [0067]; the thermoset substrate is first heated) to the target substrate when the first and second leg portions contact (Fig. 11and [0076]; post 1106 contacting the substrate 1102, when the block 206 is placed on the substrate 1102) the target substrate to bond contacts of the semiconductor devices with contacts of the target substrate.			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang by providing a target stage that holds the target substrate, the target stage configured to apply heat to the target substrate when the first and second leg portions contact the target substrate to bond contacts of the semiconductor devices with contacts of the target substrate, as taught by Credelle, since the functional blocks are deposited into the heated and softened thermoplastic substrate [0067].
Regarding claim 13, Hsiang discloses; carrier substrate (Fig. 13A; carrier substrate for micro device 5), and wherein the PUT is configured to pick up the semiconductor device from the carrier substrate (Fig. 13A-13E; clamping of micro device 5 by transfer head 102 from the carrier substrate).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang, US 11,004,721, in view of Credelle, US 2004/0252251 and further in view of Bower, US 2017/0141115.
Regarding claims 4 and 18, Hsiang taken with Credelle substantially discloses the invention of micro device transfer head but is silent about the PUT includes a conformable material. However Bower teaches about the transfer device comprises a conformable transfer device [0043].								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang taken with Credelle by providing the PUT includes a conformable material, as taught by Bower, such that the transfer element makes intimate contact with at least a portion of the topography of the releasable object [0048].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiang, US 11,004,721, in view of Credelle, US 2004/0252251 and further in view of Bibl, US 2013/0300812.
Regarding claim 6, Hsiang discloses; a bridge pick-up head including the first (Fig. 1,13A; 10 and Col. 3; Ln. 13-14; first side arm 10) and second (Fig. 1, 13A; 20 and Col. 1; Ln. 14; second side arm 20) leg portions, the bridge base portion (Fig. 1, 13A; 30 and Col. 1; Ln. 14; base arm 30), and tip (attached above Fig. 13E).				Hsiang taken with Credelle substantially discloses the invention of micro device transfer head but is silent about a substrate; a backing layer on the substrate; and the bridge pick-up head being on the backing layer. However Bibl teaches about a substrate (Fig. 1; 102 and [0055]; base substrate) ; a backing layer (Fig. 1; 120 and [0055]; spring anchor 120 coupled to the base substrate 102) on the substrate; and the bridge pick-up head (Fig. 1; 122 and [0057]; spring member 110 comprises the spring anchor 120, by which spring member 110 is coupled to base substrate) being on the backing layer.		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang as taught by Credelle by providing a substrate; a backing layer on the substrate; and the bridge pick-up head being on the backing layer, as taught by Bibl, since the base substrate include interconnect to connect the micro device transfer head to the working electronics of an electrostatic gripper assembly via electrode lead [0056].

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang, US 11,004,721, in view of Credelle, US 2004/0252251 and further in view of Lam, US 6,954,272.
Regarding claims 8-10 and 20, Hsiang as taught by Credelle substantially discloses the invention of micro device transfer head but is silent about the PUT is transparent to light in claim 8, an imaging device configured to generate an image using light transmitted through the PUT to align the semiconductor device attached with the PUT with a target location on the target substrate in claim 9, at least one of the first and second bridge leg portions include an alignment marker in claim 10 and the PUT is transparent to light; and the method further includes generating an image using light transmitted through the PUT to align the semiconductor device attached with the PUT with a target location on the target substrate in claim 20. However Lam teaches about a pick-up head capable of holding, positioning and releasing a die, the die having an alignment mark and an optical vision system adapted to image a die through the transparent plate and through the transparent bottom of one of the cavities and to image at least one fiducial (Col. 4; Ln. 66-Col. 5; Ln.3).							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang with Credelle by providing the PUT is transparent to light in claim 8, an imaging device configured to generate an image using light transmitted through the PUT to align the semiconductor device attached with the PUT with a target location on the target substrate in claim 9, at least one of the first and second bridge leg portions include an alignment marker in claim 10 and the PUT is transparent to light; and the method further includes generating an image using light transmitted through the PUT to align the semiconductor device attached with the PUT with a target location on the target substrate in claim 20, as taught by Lam, and to generate an electrical signal corresponding to the position of the at least one fiducial Col. 5; Ln.3 .

Allowable Subject Matter
Claims 3, 7, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729          


/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729